January 3, 19%


Mr.~Ch@rl8S   R.~I$a.r~ln~~~.
County Auditor, Harrison County
Marshall, Texas

Dear Mr. Martin:
                         opinion BO. o-06
                        Re: Bond Premium Expense of
                            County Officer

          Your letter of Deoember :,3c,,.,$938,
                                           ,a@ressed:~to
Attorney Qeneral Wm. M&raw, has been referned to this
Dijpa5tineik
           for attention. Your letter reads, in part,
as follows:
             "WI11 ybu please advise me'whether
        or not..thepremium on the suretybond
        made m the oounty officer Is-an expense
        btine by the oountg, or should same be
        paid by the auditor?"
          You are respeotkly advLsed that it 1s the
opinion of this Department that the premium on the offlolal
bond of the oounty office of Harrison County, Texas, should
be pald by the auditor personallyas a personal expense and
should not be paid by Harrison County.
          The County Auditor Is not a fee officer atiddoes
not oome within the provisions of the Officers' Salary Law,
whereby such oharaoter of expense could be legally charged
up as an expense of office.
          There is no provlslon in the Statutes providing
for the payment of the County Auditor's bond premium on his
offlclal bond.
          On July 17, 1935, Hohorable Leon 0. Moses,
Assistant Attorney General of Texas, w??otean opinion
Charles L. Martin - January 3,   1939 - Page 2   (0-06)


covering a question very similar to the above question,
and I enclose herewith a oopy of Mr. Moses' opinion.
            Trusting that the above answers your question,
IsIll
                                     Yours respectfully,
                                 ATTCRNEY QXNERAL OF TEXAS

                                 BY
                                        Asslstant
WJFxBT:mjs
ENCLOSURE
APPROVEP:
/s/ Oerald C. Mann       "
ATTC%@EYGEIilQULOF~~